United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-1376
                                 ___________

Eddie S. Morse,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Gary Vinson, Oscar E. Jones; Tom        *
Allen; Scott Stalker; Linda Boone;      * [UNPUBLISHED]
Don McSpadden; Chaney Taylor;           *
Tim Weaver; Claudia Nobles; Ann         *
McCarthy; Keith Bowers; Mike            *
Munday, Sgt.; Does, Municipal           *
Court Clerks, and Unknown County        *
Jail Personnel,                         *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 26, 2010
                              Filed: September 3, 2010
                               ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.
       Eddie Morse appeals the district court’s1 dismissal of his complaint in which,
among other things, he sought declaratory and injunctive relief for alleged violations
of the Racketeer Influenced and Corrupt Organizations Act, see 18 U.S.C. §§ 1961-
1968. Upon careful de novo review, we conclude that the complaint was properly
dismissed for the reasons explained by the district court. Accordingly, we affirm the
district court’s judgment. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-